Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	The following groups are claimed: 
	Group I, Claims 18-21, 34, and 22-23 are drawn a system for assessing a health condition of a user with special technical features related to a light source/light detector.	

	Group II, Claims 18-21, 34 and 24, 28 are drawn a system for assessing a health condition of a user with special technical features related to calibration to a personal condition of a user and storing recorded data.

	Group III, Claims 18-21, 34, and 25, 30 are drawn a system for assessing a health condition of a user with special technical features related to a context sensor adapted to detect another signal related to an environment of the user and an additional sensor adapted to obtain another optical signal reflected from the eye of the user and image analysis.

	Group IV, Claims 18-21, 34, and 26, 27, and 29 are drawn a system for assessing a health condition of a user with special technical features related to a user interface and abnormality detection (alarm).

	Group V, Claims 18-21, 34, and 31 are drawn a system for assessing a health condition of a user with special technical features related to an eye movement sensor adapted to sense movements of the eyes of the user; and a distance measurement sensor adapted to measure distances to one or more objects from the distance measurement sensor in at least one direction.

	Group VI, Claims 18-21, 34, and 32-33 are drawn a system for assessing a health condition of a user with special technical features related to sense at least one of movements of the eyes, size of the pupils or change of a lens shape of the user, determining an accommodation effort, and calculating the viewing distance of the user based on the determined accommodation effort.

	In the above groups of claims, the unity of invention is not present due to an absence of a single general inventive concept as illustrated by different “special technical features” (underlined) between the groups of claims.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863